Citation Nr: 0842737	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  08-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for migraine headaches.   

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1983 to June 1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the veteran's file. 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran asserts that he began to have migraine headaches 
during service, which are documented in the service treatment 
records.  The service treatment records do show that the 
veteran complained of headaches associated with 
gastroenteritis in December 1983, with a viral syndrome in 
February 1984 and in February 1986, and with an upper 
respiratory infection in February 1987.  After service, 
private medical records show treatment for migraine headaches 
in April 1991 with an eight year history. 

In view of the in-service episodes of headaches and a 
diagnosis of migraine headaches shortly after service, the 
Board determines that a VA examination and medical opinion is 
needed to decide the claim.  



As for bilateral hearing loss, the veteran attributes his 
hearing loss to noise exposure aboard a nuclear powered 
aircraft carrier.  In April 2007, VA audiometric testing did 
not show hearing loss for the purpose of VA disability 
compensation.  In April 2008, the veteran submitted 
additional evidence that appears to show current hearing loss 
under 38 C.F.R. § 3.385. 

As the RO has already determine that a VA examination was 
needed to decide the claim, additional development is 
necessary to evaluate the new evidence. 

In light of the above, the case is REMANDED for the following 
action:

1. Afford the veteran a VA examination 
by a neurologist to determine whether 
the veteran has migraine headaches and, 
if so, whether the current migraine 
headaches are related to the symptom of 
headaches in service.  The claims 
folder must be made available to the 
examiner for review. 

The examiner is asked to comment 
on the clinical significance that 
the service treatment records do 
show that the veteran complained 
of headaches associated with 
gastroenteritis in December 1983, 
with a viral syndrome in February 
1984 and in February 1986, and 
with a upper respiratory infection 
in February 1987; and after 
service, private medical records 
show treatment for migraine 
headaches in April 1991 with an 
eight year history. 



The examiner is also asked to 
comment on whether there is any 
scientific or medical study on the 
association between migraine 
headache and exposure ionizing 
radiation from a nuclear 
propulsion system or plant of the 
type used on a nuclear powered 
aircraft carrier. 

2. Afforded the veteran a VA 
audiometric examination to determine if 
he has a hearing loss and, if so, 
whether it is at least as likely as not 
that the current hearing loss is due to 
noise exposure during service.  The 
claims folder must be made available to 
the examiner for review. 

The examiner is asked to comment on the 
clinical significance that hearing loss 
was not shown on VA audiology testing 
in April 2007, seventeen years after 
service, and whether hearing loss based 
on noise exposure is subject to delayed 
onset. 

3. After the development has been 
completed, adjudicate the claims, if 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

